Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gloria D. Smith appeals the district court’s order granting her employer’s motion for summary judgment, dismissing her complaint of racial and age discrimination and retaliation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Estes Express, No. 3:08-cv-00574-REP, 2009 WL 1009956 (E.D.Va. Apr. 14, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.